Title: To Benjamin Franklin from Jonathan Loring Austin, 12 November 1779
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir
Boston 12th Novr. 1779
I had the Honor of addressing your Excellency by two different Opportunities, which hope have reached your Hands; I am very sensible that your Excellency’s Attention is engrossed with important Concerns for your Country, yet permit me to express my Remembrance for Civilities received, by wishing you a long Continuation of Health & Happiness.—
My late Arrival from St Eustatia viz the 6th Inst., & my short Notice of this Opportunity for France, prevent my informing you of Occurrencies here; I beg leave to refer your Excellency to the Honble. Mr Adams who takes passage in this Vessel & with Compliments to Mr Franklin. I am very respectfully Your Excellencys most Obedient & very humble Servant
Jon Loring Austin
His Excellency Dr. Franklin
 
Addressed: Son Excellence / Monsieur Franklin / Ministre plenipotentiare de l’Ame / rique a la Cour de France / Passy / pres Paris
Endorsed: Mr. Austin Boston
Notations: Austin Boston 12 Nov. 1779. / [by John Adams:] forwarded by, yr most obedient Sert. J. Adams
